Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The supplemental amendment of 1/10/22 is hereby entered.
This application is in condition for allowance except for the presence of claims 12-16, and 38-39 directed to non-elected invention without traverse.  Accordingly, claims 38-39 have been cancelled.
Examiner’s Amendment to claims:
Cancel claims 12-16 and 38-39.
Examiner’s Amendment to the specification:
In page 30, paragraph [0086], line 28, at the beginning, delete “([www.] ncbi.” and substitute therefor --- ( ----.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6-9, 31-37 are directed to a recombinant tryptophan synthase (3-subunit (TrpB) mutant polypeptide comprising a sequence that is at least 85% identical to one of SEQ ID NOS: 2, 4, or 6, wherein the polypeptide comprises at least one activating mutation at a position corresponding to residues 104, 139, 165, 183, 186, 212, and 301 of SEQ ID NO:2.
Claimed mutant TrpB polypeptides are free of art. Further, the prior art fails to suggest such specifically claimed products. Hence, said products are also non-obvious.
Claims 1, 6-9, 31-37 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656